OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Illinois, dated October 11, 1988, and filed October 17, 1988, an amended motion to strike *219the respondent’s name from the roll of attorneys licensed to practice law in Illinois was granted, effective immediately, based upon his conviction in the United States District Court for the Northern District of Illinois of the crimes of conspiracy to defraud a "savings and loan”, defrauding a "savings and loan”, and mail fraud.
On or about November 12, 1991, the respondent was served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent contends that the instant application should be denied pending his applications to the United States District Court for the Northern District of Illinois for termination of probation and to the Illinois Supreme Court for reinstatement. This contention is rejected. The application is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Ritter, JJ., concur.
Ordered that the petitioner’s application is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent Marvin Jurón is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Marvin Jurón is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.